DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by "Improved performance of nonlinear CPA-systems by spectral clipping” (Seise: submitted by applicant 12/1/2020).
	For claim 1, Seise teaches a laser device (fig 4) comprising: 
a laser source configured to generate a pulse having a duration (fig. 4, modelocked oscillator, 400fs); 
a pulse stretcher configured to increase the duration of the pulse (fig. 4: Offner-stretcher); 

a nonlinear phase component configured to cause a nonlinear phase in the pulse (fig. 4, fiber amp; p. 7800X-2, par. 2 “spectral nonlinear phase…accumulated during the amplification process”); and 
a pulse compressor configured to decrease the duration of the pulse (fig. 4, compressor);
wherein the spectral filtering of the stretched pulse effects a nonlinear phase in the nonlinear phase component that is used to introduce a desirable phase or dispersion to increase the temporal quality of the output pulse (fig. 6, 1.4 versus no-cut).
For claim 2, Seise teaches the nonlinear phase is configured to offset higher- order dispersion terms of the laser pulse so as to improve the pulse duration or pulse shape (fig. 6).
For claim 3, Seise teaches the spectral filter is tunable to enable tuning of the nonlinear phase effect (fig. 6, shows different hc parameter, i.e. tuned spectral filtering).
For claim 4, Seise teaches an amplifier before the compressor to increase a power or energy of the output pulse (fig. 6, fiber amp).
For claim 5, Seise teaches the amplifier provides some or all of the nonlinear phase (p. 75800X-2, line 4-5).
For claim 6, Seise teaches the laser source is configured to generate the pulse with a near-gaussian spectrum (fig. 2 and 3).
For claim 7, Seise teaches the pulse stretcher is configured to apply a positive dispersion sufficient to increase the duration of the pulse by at least 10 times the transform-limited pulse duration (fig. 4, : Offner-stretcher 400-fs to 140 ps).
For claim 9, Seise teaches the nonlinear phase accumulation is < 50π (fig. 5, 1 rad <50 π).  
For claim 10, Seise teaches a method of shaping a laser pulse spectrum comprising: 
generating a pulse having a duration with a laser source (fig. 4, modelocked oscillator, 400fs); 
increasing the duration with a pulse with a pulse stretcher (fig. 4: Offner-stretcher 400 fs to 140 ps); 
selecting a frequency range of the pulse with a spectral filter (fig. 4; p. 75800X-5, experiment and results section, lines 10-12; spectral clipping is done by blocking of both outer parts of the mirror); 
causing a nonlinear phase in the pulse with a nonlinear phase component (fig. 4, fiber amp; p. 7800X-2, par. 2 “spectral nonlinear phase…accumulated during the amplification process”); and 
decreasing the duration of the pulse with a compressor (fig. 4, compressor); 
wherein the spectral filtering of the stretched pulse effects a nonlinear phase in the nonlinear phase component that is used to introduce a desirable phase or dispersion to increase the temporal quality of the output pulse (fig. 6, 1.4 versus no-cut).
For claim 11, Seise teaches configuring the nonlinear phase to offset higher-order dispersion terms of the laser pulse so as to improve the pulse duration or pulse shape (fig. 6).
For claim 12, Seise teaches tuning the spectral filter to adjust the nonlinear phase effect. (fig. 6, shows different hc parameter, i.e. tuned spectral filtering).
For claim 13, Seise teaches amplifying before decreasing the duration of the pulse to increase a power or energy of the output pulse (fig. 6, fiber amp).
For claim 15, Seise teaches managing the nonlinear phase by optimizing one or more of: fiber size, fiber length, pulse energy, or an amplification element before the compressor element (fig. 3 depicts the peak power improvement versus B-integral and the B-integral increases or decreases with pulse energy).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over "Improved performance of nonlinear CPA-systems by spectral clipping” (Seise: submitted by applicant 12/1/2020).
For claims 8 and 14, Seise teaches the spectral filter is configured to maximize the pulse peak power by changing the spectral positions of the clipping on each side of 
Seise does not explicitly teach the changing of the spectral positions of the clipping is done independently. Seise only teaches general clipping by blocking outer part of the mirror in the stretcher as discussed in the rejection of claim 1 above.  The examiner takes official notice that it was well-known in the arts before the effective filing date of the claimed invention to place multiple the beam blocks in multiple positions in order to block different regions of the beam.  It would been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use different beam blocks for each outer part of the mirror in order to block different positions of the beam as was known in the art.  The use of different beam blocks allows for independent changing of the clipping of each side of spectrum.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Michael Carter/           Primary Examiner, Art Unit 2828